UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7346


CHRISTOPHER ANGELO BURKE,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA, State Government;
VIRGINIA   STATE    BOARD  OF   CORRECTIONS,
Advisory/Consultant; GENE JOHNSON, Director
(V.D.O.C.); MR. MAHON, Warden-H.C.C.; D.
SMITH, Assistant Warden-H.C.C.; MR. DAVIS,
Warden-M.C.C.; MR. GOODE, Counselor-M.C.C.;
ELEN L. DOE, Central Classification Case
Manager; MRS. COX, Treatment Manager-H.C.C.;
MS. HOWARD, Counselor-H.C.C.; MR. GERST,
Treatment Manager-M.C.C.,

                                              Defendants -Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cv-00105-RBS)


Submitted: November 21, 2006              Decided:   December 1, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Angelo Burke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher Angelo Burke appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint without

prejudice for failure to comply with the court’s order.            We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.         See Burke v.

Virginia, No. 2:06-cv-00105-RBS (E.D. Va. June 2 & July 19, 2006).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -